Exhibit 10.7

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made as of May     ,
2006 by UCN, Inc., a Delaware corporation (the “Company”), for the benefit of
the Holders (as such term is hereinafter defined). The Company hereby confirms
that the rights granted under this Agreement constitute a material inducement to
the Holders enter into the Loan Agreement, make Loans from time to time
thereunder, and/or acquire or hold Warrant Shares (as such terms are hereinafter
defined). Each Holder, by its participation or request to participate in any
Registration effected pursuant to this Agreement, shall be deemed to have
confirmed such Holder’s agreement to comply with the applicable provisions of
this Agreement.

NOW, THEREFORE, the Company hereby agrees, in favor of the Holders, as follows:

1. Definitions. In addition to those terms defined elsewhere in this Agreement,
the following terms shall have the following meanings wherever used in this
Agreement:

“Act” shall mean the Securities Act of 1933, as amended, and any successor
statute from time to time.

“Affiliate” shall mean, with respect to any person, any other person
controlling, controlled by or under common control with the first person.

“Board” shall mean the Board of Directors of the Company.

“Common Stock” shall mean the authorized common stock of the Company.

“Company” shall mean UCN, Inc., and shall include any successor thereto.

“Conversion Shares” shall mean the Shares issued and/or issuable from time to
time upon conversion of the Term Note (in whole or in part), and any additional
or other Shares issued in respect of any of the foregoing Shares by reason of
any stock split, stock dividend, merger, share exchange, recapitalization or
other such event.

“Costs and Expenses” shall mean all of the costs and expenses relating to any
subject Registration Statement, including but not limited to registration,
filing and qualification fees, blue sky expenses, costs of listing any Shares on
any exchange or other trading media, and printing expenses, fees and
disbursements of counsel and accountants to the Company, and reasonable fees and
disbursements of a single counsel to the Holders; provided, however, that
underwriting discounts and commissions attributable solely to the securities
registered for the benefit of Holders, fees and disbursements of any additional
counsel to Holders, and all other expenses attributable solely to Holders shall
be borne by each subject Holder.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute from time to time.

“Holders” shall mean, collectively, all Persons holding Registrable Shares from
time to time.



--------------------------------------------------------------------------------

“Loan Agreement” shall mean the Revolving Credit and Term Note Agreement dated
as of May __, 2006, by and between ComVest Capital LLC and the Company, as the
same may be amended, modified, supplemented and/or restated from time to time in
accordance with the provisions thereof.

“Loans” shall mean the loans extended to the Company from time to time under and
pursuant to the Loan Agreement.

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, or other entity of any kind ,and
any government or department or agency thereof.

“Registrable Shares” shall mean all Shares, excluding any Shares which may then
be sold by the Holder thereof pursuant to Rule 144(k) promulgated under the Act.

“Registration” shall mean any registration of Common Stock pursuant to a
registration statement filed by the Company with the SEC in respect of any class
of Common Stock, other than a registration statement in respect of employee
stock options or other employee benefit plans or in respect of any merger,
consolidation, acquisition or like combination, whether on Form S-4, Form S-8 or
any equivalent form of registration then in effect, and other than the
registrations of Common Stock pursuant to the registration statements previously
filed with the SEC, SEC File No. 333-108655, SEC File No. 333-114302, and SEC
File No. 333-130748 (including any amendments filed thereto following the date
hereof).

“Registration Period” shall mean, with respect to a Registration Statement, the
period of time from the effective date of such Registration Statement until such
date as is the earlier of (a) the date on which all of the Registrable
Securities covered by such Registration Statement shall have been sold to the
public, or (b) the date on which the Conversion Shares and the Warrant Shares
issued or issuable upon cashless exercise of the Warrant in accordance with
Section 1.3 of the Warrant (in the opinion of counsel to the Company evidenced
by a written opinion issued to the Holders in form reasonably acceptable to the
Holders) may be immediately sold without restriction (including, without
limitation, as to volume restrictions) by each Holder thereof without
registration under the Act.

“Registration Statement” shall mean any registration statement filed or to be
filed by the Company in respect of any Registration.

“SEC” shall mean the United States Securities and Exchange Commission, or any
successor agency or agencies performing the functions thereof.

“Shares” shall mean (a) the Conversion Shares issued and/or issuable from time
to time, (b) the Warrant Shares issued and/or issuable from time to time, and
(c) any additional or other shares of common stock of the Company issued in
respect of any of the foregoing Shares by reason of any stock split, stock
dividend, merger, share exchange, recapitalization or other such event.

“Term Note” shall have the meaning ascribed thereto in the Loan Agreement, and
shall include any replacement promissory note(s) therefor.

 

2



--------------------------------------------------------------------------------

“Warrants” shall mean the warrants to purchase Shares, issued by the Company
pursuant to the Loan Agreement, including any and all warrants issued in
replacement of the original such warrants.

“Warrant Shares” shall mean the Shares issued and/or issuable from time to time
upon exercise of any of the Warrants, and any additional or other Shares issued
in respect of any of the foregoing Shares by reason of any stock split, stock
dividend, merger, share exchange, recapitalization or other such event.

2. Shelf Registration.

(a) The Company shall prepare and file with the SEC, not later than forty-five
(45) days after the date of this Agreement, a Registration Statement or
Registration Statements (as necessary) on a form that is appropriate under the
Act (and, if available, pursuant to Rule 415 promulgated under the Act),
covering the resale of all of the Registrable Securities, in an amount
sufficient to cover the resale of all Shares and additional shares of Common
Stock issuable pursuant to the anti-dilution provisions of the Term Note and/or
the Warrants.

(b) The Company shall use its best efforts to cause the Registration Statement
required by this Section 2 to be declared effective under the Act as promptly as
possible after the filing thereof, but in any event not later than one hundred
twenty (120) days after the date of this Agreement.

(c) If (i) the Registration Statement required by this Section 2 is not declared
effective within 120 days after the date of this Agreement, or (ii) the
Registration Statement required by this Section 2 shall cease to be available
for use by the Holders as selling stockholders (A) as provided under
Section 2(f) hereof where such unavailability continues for a period in excess
of five (5) days beyond the allowed time period, or (B) for any other reason
including, without limitation, by reason of a stop order, a material
misstatement or omission in such Registration Statement or the information
contained in such Registration Statement having become outdated and continues to
be unavailable for a period in excess of thirty (30) days (which need not be
consecutive days) in any twelve (12) month period, and no Holder is in material
breach of its obligations under this Agreement, then the Company shall pay to
the Holders, ratably in proportion to the number of Registrable Shares held by
the respective Holders, a cash fee equal to the product of $1,000 multiplied by
the number of calendar days during which any of the events described in clauses
(i) or (ii) above occurs and is continuing (the “Blackout Period”); provided,
however, that the aggregate such fees payable under this Section 2(c) shall not
exceed $600,000. Each such payment shall be due within five (5) days after the
end of each 30-day period of the Blackout Period until the termination of the
Blackout Period and within five (5) days after such termination. The Blackout
Period shall terminate upon the effectiveness of the Registration Statement in
the case of clause (i) above and upon notice from the Company that the
Registration Statement is again available in the case of clause (ii) above.

(d) The Company shall use its best efforts to keep each Registration Statement
under this Section 2 effective at all times during the applicable Registration
Period.

 

3



--------------------------------------------------------------------------------

(e) If any offering pursuant to a Registration Statement pursuant to this
Section 2 involves an underwritten offering (which may only be with the consent
of the Company, which shall not be unreasonably withheld or delayed), the
Holders (acting by a majority in interest) shall have the right to select legal
counsel and an investment banker or bankers and manager or managers to
administer to the offering, which investment banker or bankers or manager or
managers shall be reasonably satisfactory to the Company.

(f) If the Registrable Securities are registered for resale under an effective
Registration Statement, the Holders shall cease any distribution of such Shares
under such Registration Statement:

(i) for a period of up to six (6) months if (A) such distribution would require
the public disclosure of material non-public information concerning any
transaction or negotiations involving the Company or any of its Affiliates that,
in the reasonable judgment of the Company’s Board of Directors, would materially
interfere with such transaction or negotiations, or (B) such distribution would
otherwise require premature disclosure of information that, in the reasonable
judgment of the Company’s Board of Directors, would adversely affect or
otherwise be detrimental to the Company; provided that the Company shall not
invoke this clause (i) more than twice in any twelve (12) month period or for
more than an aggregate of six (6) months in any such twelve (12) month period;
and

(ii) not more than once in any twelve (12) month period, for up to 30 days, upon
the request of the Company if the Company proposes to file a registration
statement under the Act for the offering and sale of securities for its own
account in an underwritten offering and the managing underwriter therefor shall
advise the Company in writing that in its opinion the continued distribution of
the Registrable Securities would adversely affect the offering of the securities
proposed to be registered for the account of the Company.

The Company shall promptly notify the Holders in writing at such time as
(x) such transactions or negotiations have been otherwise publicly disclosed or
terminated, or (y) such non-public information has been publicly disclosed or
counsel to the Company has determined that such disclosure is not required due
to subsequent events.

(g) The Company shall (i) permit the Holders’ counsel to review (A) such
Registration Statement, and all amendments and supplements thereto, in each case
to the extent of any information with respect to the Holders, their and their
Affiliates’ beneficial ownership of securities of the Company, and their
intended method of disposition of Registrable Securities, and (B) all requests
for acceleration or effectiveness thereof and any correspondence between the
Company and the SEC relating to the Registration Statement) (collectively, the
“Registration Documents”), for a reasonable period of time prior to their filing
with the SEC, (ii) not file (or send) any Registration Documents in a form to
which such counsel reasonably objects, and (iii) not request acceleration of
such Registration Statement without prior notice to such counsel. The sections
of such Registration Statement covering information with respect to the Holders,
their and their Affiliates’ beneficial ownership of securities of the Company,
and their intended method of disposition of Registrable Securities shall conform
to the information provided to the Company by the Holders.

 

4



--------------------------------------------------------------------------------

(h) The Registration Statement pursuant to this Section 2 shall not include any
securities other than (i) Registrable Shares, and (ii) after the inclusion of
all Registrable Shares, those Shares excepted out of Section 9(b) below.

3. Piggyback Registration. In the event that the Company shall propose a
Registration at any time when a Registration Statement is not effective pursuant
to Section 2 above, then the Company shall give to each Holder written notice
(the “Registration Notice”) of such proposed Registration (which notice shall
include a statement of the proposed filing date thereof, the underwriters and/or
managing underwriters of the subject offering, and any other known material
information relating to the proposed Registration) not less than thirty (30) or
more than sixty (60) days prior to the filing of the subject Registration
Statement, and shall, subject to the limitations provided in this Section 3,
include in such Registration Statement all or a portion of the Registrable
Shares owned by and/or issuable to each Holder, as and to the extent that such
Holder may request same to be so included by means of written notice given to
the Company within twenty (20) days after the Company’s giving of the
Registration Notice. Each Holder shall be permitted to withdraw all or any part
of its Registrable Shares from a Registration Statement by written notice to the
Company given at any time prior to the effective date of the Registration
Statement. In the event of the inclusion of Registrable Shares pursuant to this
Section 3, the Company shall bear all of the Costs and Expenses of such
Registration; provided, however, that each Holder shall pay, pro rata based upon
the number of its Registrable Shares included therein, the underwriters’
discounts, commissions and compensation attributable solely to the inclusion of
such Registrable Shares in the overall public offering. Notwithstanding anything
to the contrary contained herein, the Company’s obligation to include a Holder’s
Registrable Shares in any such Registration Statement shall be subject, at the
option of the Company, to the following further conditions:

(a) The distribution for the account of such Holder shall be underwritten by the
same underwriters (if any) who are underwriting the distribution of the
securities for the account of the Company and/or any other persons whose
securities are covered by such Registration Statement, shall be made at the same
underwriter discount or commission applicable to the distribution of the
securities for the account of the Company and/or any other persons whose
securities are covered by such Registration Statement, and such Holder shall
enter into an agreement with such underwriters containing customary
indemnification and other provisions;

(b) If at any time after giving the Registration Notice, and prior to the
effective date of the Registration Statement filed in connection with such
Registration Notice, the Company shall determine for any reason not to proceed
with the subject Registration, the Company may, at its election, give written
notice of such determination to the Holders and, thereupon, shall be relieved of
its obligation to register any of the Holders’ Registrable Shares in connection
with such Registration;

(c) In connection with an underwritten public offering pursuant to a
Registration Statement under this Section 3, if and only if the managing
underwriter(s) thereof shall advise the Company in writing that, due to adverse
market conditions or the potential adverse impact on the offering to be made for
the account of the Company, the securities to be included in such Registration
will not include all of the Registrable Shares requested to be so included by
the Holders, then the Company will promptly furnish each such Holder with a copy

 

5



--------------------------------------------------------------------------------

of such written statement and may require, by written notice to each such Holder
accompanying such written statement, that the distribution of all or a specified
portion of such Registrable Shares be excluded from such distribution (with any
such “cutback” to be allocated among the subject Holders (and, if applicable,
any other holders of Common Stock to be included in such Registration) in
proportion to the relative number of shares of Common Stock requested by such
Persons to be included in such Registration); and

(d) The Company shall not be obligated to effect any registration of Shares
incidental to the registration of any of its securities in connection with
mergers, acquisitions, exchange offers, dividend reinvestment plans or stock
option or other employee benefit plans.

4. Registration Procedures. In the case of each Registration effected by the
Company in which Registrable Shares are to be sold for the account of any
Holder, the Company, at its sole cost and expense (exclusive of items excluded
in the proviso to the definition of “Costs and Expenses” above), will use its
best efforts to:

(a) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus included therein as may be necessary
to effect and maintain the effectiveness of such Registration Statement, until
the completion of the distribution of the Registrable Shares included therein,
as may be required by the applicable rules and regulations of the SEC and the
instructions applicable to the form of such Registration Statement, and furnish
to the Holders of the Registrable Shares covered thereby copies of any such
supplement or amendment not less than three Business Days prior to the date
first used and/or filed with the SEC; and comply with the provisions of the Act
with respect to the disposition of all the Shares to be included in such
Registration Statement;

(b) provide (i) the Holders of the Registrable Shares to be included in such
Registration Statement, (ii) the underwriters (which term, for purposes of this
Agreement, shall include a person deemed to be an underwriter within the meaning
of Section 2(11) of the Act, if any, thereof, (iii) the sales or placement
agent, if any, therefor, (iv) one counsel for such underwriters or agent, and
(v) not more than one counsel for all the Holders of such Registrable Shares,
the reasonable opportunity review such Registration Statement, each prospectus
included therein or filed with the SEC, and each amendment or supplement
thereto, in each case to the extent of any disclosures regarding the Holders,
their and their Affiliates’ beneficial ownership of securities of the Company,
and their intended method of disposition of the Registrable Shares included in
such Registration Statement (or any amendment to any such information previously
included in such Registration Statement (including any amendment or supplement
thereto) or any prospectus included therein);

(c) for a reasonable period prior to the filing of such Registration Statement,
and not more than once in any calendar quarter throughout the period specified
above, make available for inspection by the Persons referred to in Section 4(b)
above such financial and other information and books and records of the Company,
and cause the officers, directors, employees, counsel and independent certified
public accountants of the Company to respond to such inquiries, as shall be
reasonably necessary, in the judgment of the respective counsel referred to in
such Section 4(b), to conduct a reasonable investigation within the meaning of
the Act; provided, however, that each such party shall be required to maintain
in confidence and not

 

6



--------------------------------------------------------------------------------

disclose to any other person or entity any information or records reasonably
designated by the Company in writing as being confidential, until such time as
and to the extent that (i) such information becomes a matter of public record or
generally available to the public (whether by virtue of its inclusion in such
Registration Statement or otherwise, other than by reason of a breach hereof),
(ii) such party shall be required to disclose such information pursuant to the
subpoena or order of any court or other governmental agency or body having
jurisdiction over the matter, or (iii) such information is required to be set
forth in such Registration Statement or the prospectus included therein or in an
amendment to such Registration Statement or an amendment or supplement to such
prospectus in order that such Registration Statement, prospectus, amendment or
supplement, as the case may be, does not include an untrue statement of a
material fact or omit to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading; and further
provided, that the Company need not make such information available, nor need it
cause any officer, director or employee to respond to such inquiry, unless each
such Holder of Registrable Shares to be included in a Registration Statement
hereunder, upon the Company’s request, executes and delivers to the Company a
specific undertaking to substantially the same effect contained in the preceding
proviso;

(d) promptly notify in writing the Holders of Registrable Shares to be included
in a Registration Statement hereunder, the sales or placement agent, if any,
therefor and the managing underwriter of the securities being sold, (i) when
such Registration Statement or the prospectus included therein or any prospectus
amendment or supplement or post-effective amendment has been filed, and, with
respect to such registration statement or any post-effective amendment, when the
same has become effective, (ii) of any comments by the SEC and by the blue sky
or securities commission or regulator of any state with respect thereto or any
request by the SEC for amendments or supplements to such Registration Statement
or the prospectus or for additional information, (iii) of the issuance by the
SEC of any stop order suspending the effectiveness of such registration
statement or the initiation of any proceedings for that purpose, (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, or (v) if it shall be the case,
at any time when a prospectus is required to be delivered under the Act, that
such Registration Statement, prospectus, or any document incorporated by
reference in any of the foregoing contains an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

(e) obtain the withdrawal of any order suspending the effectiveness of such
Registration Statement or any post-effective amendment thereto at the earliest
practicable date;

(f) if requested by any managing underwriter or underwriter, any placement or
sales agent or any Holder of Registrable Shares to be included in a Registration
Statement, promptly incorporate in a prospectus, prospectus supplement or
post-effective amendment such information as is required by the applicable rules
and regulations of the SEC and as such managing underwriter or underwriters,
such agent or such Holder may reasonably specify should be included therein
relating to the terms of the sale of the Registrable Shares included thereunder,
including, without limitation, information with respect to the number of
Registrable Shares being sold by such Holder or agent or to such underwriters,
the name and description of such Holder, the offering price of such Registrable
Shares and any discount, commission or other

 

7



--------------------------------------------------------------------------------

compensation payable in respect thereof, the purchase price being paid therefor
by such underwriters and with respect to any other terms of the offering of the
Registrable Shares to be sold in such offering; and make all required filings of
such prospectus, prospectus supplement or post-effective amendment promptly
after notification of the matters to be incorporated in such prospectus,
prospectus supplement or post-effective amendment;

(g) furnish to each Holder of Registrable Shares to be included in such
Registration Statement hereunder, each placement or sales agent, if any,
therefor, each underwriter, if any, thereof and the counsel referred to in
Section 4(b) an executed copy of such Registration Statement, each such
amendment and supplement thereto (in each case excluding all exhibits and
documents incorporated by reference) and such number of copies of the
Registration Statement (excluding exhibits thereto and documents incorporated by
reference therein unless specifically so requested by such Holder, agent or
underwriter, as the case may be) and the prospectus included in such
Registration Statement (including each preliminary prospectus and any summary
prospectus), in conformity with the requirements of the Act, as such Holder,
agent, if any, and underwriter, if any, may reasonably request in order to
facilitate the disposition of the Shares owned by such Holder, sold by such
agent or underwritten by such underwriter and to permit such Holder, agent and
underwriter to satisfy the prospectus delivery requirements of the Act; and the
Company hereby consents to the use of such prospectus and any amendment or
supplement thereto by each such Holder and by any such agent and underwriter, in
each case in the form most recently provided to such person by the Company, in
connection with the offering and sale of the Shares covered by the prospectus
(including such preliminary and summary prospectus) or any supplement or
amendment thereto;

(h) timely (i) register or qualify (to the extent legally required) the Shares
to be included in such registration statement under such other securities laws
or blue sky laws of such jurisdictions to be designated by the Holders of a
majority of such Shares participating in such registration and each placement or
sales agent, if any, therefor and underwriter, if any, thereof, as any Holder
and each underwriter, if any, of the securities being sold shall reasonably
request, (ii) keep such registrations or qualifications in effect and comply
with such laws so as to permit the continuance of offers, sales and dealings
therein in such jurisdictions for so long as may be necessary to enable such
Holder, agent or underwriter to complete its distribution of the Registrable
Shares pursuant to such Registration Statement, and (iii) take any and all such
actions as may be reasonably necessary or advisable to enable such Holder,
agent, if any, and underwriter to consummate the disposition in such
jurisdictions of such Shares; provided, however, that the Company shall not be
required for any such purpose to (A) qualify generally to do business as a
foreign corporation or a broker-dealer in any jurisdiction wherein it would not
otherwise be required to qualify but for the requirements of this Section 4(h),
(B) subject itself to taxation in any such jurisdiction, or (C) consent to
general service of process in any such jurisdiction;

(i) cooperate with the Holders of the Registrable Shares to be included in a
Registration Statement hereunder and the managing underwriter(s) to facilitate
the timely preparation and delivery of certificates representing Registrable
Shares to be sold, which certificates shall be printed, lithographed or
engraved, or produced by any combination of such methods, in customary form to
permit the transfer thereof through the Company’s transfer agent; and enable
such Registrable Shares to be in such denominations and registered in such names
as

 

8



--------------------------------------------------------------------------------

the managing underwriter(s) may request at least two (2) business days prior to
any sale of the Registrable Shares;

(j) provide a CUSIP number for all Shares, not later than the effective date of
the Registration Statement;

(k) in the event that Registrable Securities included in any Registration
Statement are to be sold to or through any underwriter or placement or sales
agent, (i) make such representations and warranties to the Holders of such
Registrable Shares and the placement or sales agent, if any, therefor and the
underwriters, if any, thereof in form, substance and scope as are customarily
made in connection with any offering of equity securities pursuant to any
appropriate agreement and/or in a registration statement filed on the form
applicable to such Registration Statement; (ii) on not more than two
(2) occasions with respect to such Registration Statement, if so requested by
any such underwriter or placement or sales agent, obtain an opinion of counsel
to the Company in customary form and covering such matters, of the type
customarily covered by such an opinion, as the managing underwriters, if any,
and/or the placement or sales agent may reasonably request, addressed to such
Holders and the placement or sales agent, if any, therefor and the underwriters,
if any, thereof and dated the effective date of such Registration Statement (and
if such Registration Statement contemplates an underwritten offering of a part
or of all of the Shares included in such Registration Statement, dated the date
of the closing under the underwriting agreement relating thereto) (it being
agreed that the matters to be covered by such opinion shall include, without
limitation, the due organization of the Company and its subsidiaries, if any;
the qualification of the Company and its subsidiaries, if any, to transact
business as foreign entities; the due authorization, execution and delivery of
this Agreement and of any underwriting agreement; the absence, to such counsel’s
knowledge, of pending or threatened material legal or governmental proceedings
involving the Company or any subsidiary; the absence of a known breach by the
Company or its subsidiaries of, or a default under, agreements binding the
Company or any subsidiary; the absence of governmental approvals required to be
obtained in connection with the Registration Statement, the offering and sale of
the Shares, this Agreement or any underwriting agreement; the compliance as to
form of such Registration Statement and any documents incorporated by reference
therein with the requirements of the Act; and the effectiveness of such
Registration Statement under the Act); (iii) on not more than two (2) occasions
with respect to such Registration Statement, if so requested by any such
underwriter or placement or sales agent, obtain a “cold comfort” letter or
letters from the independent certified public accountants of the Company
addressed to the Holders and the placement or sales agent, if any, therefor and
the underwriters, if any, thereof, dated (A) the effective date of such
Registration Statement, and (B) the effective date of the most recent (or, if so
stated in the request therefor, the next) prospectus supplement to the
prospectus included in such Registration Statement or post-effective amendment
to such Registration Statement which includes unaudited or audited financial
statements as of a date or for a period subsequent to that of the latest such
statements included in such prospectus (and, if such Registration Statement
contemplates an underwritten offering pursuant to any prospectus supplement to
the prospectus included in such Registration Statement or post-effective
amendment to such Registration Statement which includes unaudited or audited
financial statements as of a date or for a period subsequent to that of the
latest such statements included in such prospectus, dated the date of the
closing under the underwriting agreement relating thereto), such letter or
letters to be in customary form and covering such matters of the type
customarily covered by letters of such

 

9



--------------------------------------------------------------------------------

type; (iv) deliver such documents and certificates, including officers’
certificates, as may be customary and reasonably requested by Holders of at
least a majority of the Registrable Shares being sold and the placement or sales
agent, if any, therefor and the managing underwriters, if any, thereof to
evidence the accuracy of the representations and warranties made pursuant to
clause (i) above and the compliance with or satisfaction of any agreements or
conditions contained in the underwriting agreement or other agreement entered
into by the Company; and (v) undertake such obligations relating to expense
reimbursement, indemnification and contribution as are provided in Sections 2, 3
and 5 hereof;

(l) notify in writing each Holder of Registrable Shares of any proposal by the
Company to amend or waive any provision of this Agreement and of any amendment
or waiver effected pursuant thereto, each of which notices shall contain the
text of the amendment or waiver proposed or effected, as the case may be;

(m) engage to act on behalf of the Company, with respect to the Registrable
Shares to be so registered, a registrar and transfer agent having such duties
and responsibilities (including, without limitation, registration of transfers
and maintenance of stock registers) as are customarily discharged by such an
agent, and to enter into such agreements and to offer such indemnities as are
customary in respect thereof; and

(n) otherwise comply with all applicable rules and regulations of the SEC, and
make available to the Holders, as soon as practicable, but in any event not
later than 18 months after the effective date of such Registration Statement, an
earnings statement covering a period of at least twelve months which shall
satisfy the provisions of Section 6(a) of the Act (including, at the option of
the Company, pursuant to Rule 158 thereunder).

5. Indemnification by the Company.

(a) The Company shall indemnify each Holder and its Affiliates from and against
any claim, loss, cost, charge or liability of any kind, including amounts paid
in settlement and reasonable attorneys’ fees, which may be incurred by the
Holder or Affiliate as a result of any breach of any representation or warranty
or covenant of the Company contained in this Agreement or in any certificate
delivered on the closing date of any public offering of Shares.

(b) The Company shall indemnify and hold harmless each Holder and its
Affiliates, any underwriter (as defined in the Act) for any Holder, each officer
and director of a Holder, legal counsel and accountants for a Holder, and each
person, if any, who controls a Holder or such underwriter within the meaning of
the Act, against any losses, expenses, claims, damages or liabilities, joint or
several, to which such Holder or any such Affiliate, underwriter, officer,
director or controlling person becomes subject, under the Act or any rule or
regulation thereunder or otherwise, insofar as such losses, expenses, claims,
damages or liabilities (or actions in respect thereof) (i) are caused by any
untrue statement or alleged untrue statement of any material fact contained in
any preliminary prospectus (if used prior to the effective date of the
Registration Statement), or contained, on the effective date thereof, in any
Registration Statement in which Registrable Shares were included, the prospectus
contained therein, any amendment or supplement thereto, or any other document
related to such Registration Statement, or (ii) arise out of or are based upon
the omission or alleged omission to state therein a material

 

10



--------------------------------------------------------------------------------

fact required to be stated therein or necessary to make the statements therein
not misleading, or (iii) arise out of any violation by the Company of the Act or
any rule or regulation thereunder applicable to the Company and relating to
actions or omissions otherwise required of the Company in connection with such
registration. The Company shall reimburse each Holder and any such Affiliate,
underwriter, officer, director or controlling person for any legal or other
expenses reasonably incurred by such Holder, or any such officer, director,
underwriter or controlling person in connection with investigating, defending or
settling any such loss, claim, damage, liability or action; provided, however,
that the Company shall not be liable to any such persons in any such case to the
extent that any such loss, claim, damage, liability or action arises out of or
is based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with information
furnished to the Company in writing by such Person expressly for inclusion in
any of the foregoing documents. This indemnity shall not apply to amounts paid
in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company, which consent shall
not be unreasonably withheld or delayed.

6. Further Obligations of Holders. The obligations of the Company with respect
to any particular Holder are subject to such Holder’s agreement to the following
(which such Holder shall specifically confirm in writing to the Company upon the
Company’s request in connection with any Registration Statement):

(a) Such Holder shall furnish in writing to the Company all information
concerning such Holder and its and its Affiliates’ holdings of securities of the
Company and its Affiliates, and the intended method of disposition of the
Registrable Securities included in such Registration Statement, as shall be
reasonably required in connection with the preparation and filing of any
Registration Statement covering any of such Holder’s Registrable Shares.

(b) Such Holder shall indemnify and hold harmless the Company, each of its
directors, each of its officers who has signed a Registration Statement, each
person (if any) who controls the Company within the meaning of the Act, and any
underwriter (as defined in the Act) for the Company, against any losses, claims,
damages or liabilities to which the Company or any such director, officer,
controlling person or underwriter may become subject under the Act or any rule
or regulation thereunder or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) (i) are caused by any untrue
statement or alleged untrue statement of any material fact contained in any
preliminary prospectus (if used prior to the effective date of the Registration
Statement), or contained, on the effective date thereof, in any Registration
Statement in which such Holder’s Registrable Shares were included, the
prospectus contained therein, any amendment or supplement thereto, or any other
document related to such Registration Statement, or (ii) arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with information furnished to the Company by
such Holder in writing expressly for inclusion in any of the foregoing
documents. In no event shall any Holder be required to pay indemnification
hereunder (or contribution under Section 7(d) below) in an aggregate amount in
excess of the net proceeds received by such Holder in the subject offering. This
indemnity shall not apply to amounts paid in settlement of any such loss, claim,
damage,

 

11



--------------------------------------------------------------------------------

liability or action if such settlement is effected without the consent of the
subject Holder, which consent shall not be unreasonably withheld or delayed.

7. Additional Provisions.

(a) Each Holder and each other Person indemnified pursuant to Section 5 above
shall, in the event that it receives notice of the commencement of any action
against it which is based upon an alleged act or omission which, if proven,
would result in the Company’s having to indemnify it pursuant to Section 5
above, promptly notify the Company, in writing, of the commencement of such
action and permit the Company, if the Company so notifies such Holder within
twenty (20) days after receipt by the Company of notice of the commencement of
the action, to participate in and to assume the defense of such action with
counsel reasonably satisfactory to such Holder; provided, however, that such
Holder or other indemnified person shall be entitled to retain its own counsel
at its own expense (except that the indemnifying party shall bear the expense of
such separate counsel if representation of both parties by the same counsel
would be inappropriate due to actual or potential conflicts of interest). The
failure to notify the Company promptly of the commencement of any such action
shall not relieve the Company of any liability to indemnify such Holder or such
other indemnified person, as the case may be, under Section 5 above, except to
the extent that the Company shall be actually prejudiced or shall suffer any
loss by reason of such failure to give notice, and shall not relieve the Company
of any other liabilities which it may have under this or any other agreement.

(b) The Company and each other Person indemnified pursuant to Section 6 above
shall, in the event that it receives notice of the commencement of any action
against it which is based upon an alleged act or omission which, if proven,
would result in any Holder having to indemnify it pursuant to Section 6 above,
promptly notify such Holder, in writing, of the commencement of such action and
permit such Holder, if such Holder so notifies the Company within twenty
(20) days after receipt by such Holder of notice of the commencement of the
action, to participate in and to assume the defense of such action with counsel
reasonably satisfactory to the Company; provided, however, that the Company or
other indemnified person shall be entitled to retain its own counsel at the
Company’s expense. The failure to notify any Holder promptly of the commencement
of any such action shall not relieve such Holder of liability to indemnify the
Company or such other indemnified person, as the case may be, under Section 6
above, except to the extent that the subject Holder shall be actually prejudiced
or shall suffer any loss by reason of such failure to give notice, and shall not
relieve such Holder of any other liabilities which it may have under this or any
other agreement.

(c) No indemnifying party, in the defense of any such claim or litigation,
shall, except with the consent of each indemnified person who is party to such
claim or litigation, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified person of a release from all
liability in respect to such claim or litigation. Each such indemnified person
shall furnish such information regarding itself or the claim in question as an
indemnifying party may reasonably request in writing and as shall be reasonably
required in connection with defense of such claim and litigation resulting
therefrom.

 

12



--------------------------------------------------------------------------------

(d) If the indemnification provided for in Section 5 and 6 is unavailable or
insufficient to hold harmless an indemnified party, then, subject to the limits
set forth in Section 6(b) above, each indemnifying party shall contribute to the
amount paid or payable by such indemnified party as a result of the expenses,
claims, losses, damages or liabilities (or actions or proceedings in respect
thereof) referred to in Section 5 and 6, in such proportion as is appropriate to
reflect the relative fault of the Company on the one hand and the sellers of
Shares on the other hand in connection with statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) or expenses, as well as any other relevant
equitable considerations. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or the sellers of Shares and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The Company and the
Holders agree that it would not be just and equitable if contributions pursuant
to this Section 7(d) were to be determined by pro rata allocation (even if all
sellers of Shares were treated as one entity for such purpose) or by another
method of allocation which does not take account of the equitable considerations
referred to in the first sentence of this Section. The amount paid by an
indemnified person as a result of the expenses, claims, losses, damages or
liabilities (or actions or proceedings in respect thereof) referred to in the
first sentence of this Section 7(d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified person in connection with
investigating or defending any claim, action or proceeding which is the subject
of this Section 7(d). No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
obligations of sellers of Shares to contribute pursuant to this Section 7(d)
shall be several in proportion to the respective amounts of Shares sold by them
pursuant to a Registration Statement.

8. Rule 144 Information. For so long as the Company shall remain a reporting
company under the Exchange Act, the Company will at all times keep publicly
available adequate current public information with respect to the Company of the
type and in the manner specified in Rule 144(c) promulgated under the Act.

9. Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
Holders of a majority of the Registrable Shares then outstanding and/or
issuable, enter into any agreement with any holder or prospective holder of any
securities of the Company which would allow such holder or prospective holder
(a) to include such securities in any Registration filed under Section 2 hereof,
unless under the terms of such agreement, such holder or prospective holder may
include such securities in any such Registration only to the extent that the
inclusion of its securities will not reduce the amount of the Registrable Shares
of the Holders which is included in such Registration, or (b) except with
respect to Shares issued or issuable pursuant to any equity offering(s)
consummated by the Company between the date hereof and September 30, 2006, to
make a demand registration which would result in the registration statement
therefore being declared effective within ninety (90) days after the effective
date of any Registration effected pursuant to Section 2.

 

13



--------------------------------------------------------------------------------

10. Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be given by
personal delivery, by telecopier (with confirmation of receipt), by recognized
overnight courier service (with all charges prepaid or billed to the account of
the sender), or by certified or registered mail, return receipt requested, and
with postage prepaid, addressed (a) if to the Company, at its office at 14870
Pony Express Road, Bluffdale, Utah 84065, Attention: Chief Financial Officer,
Telecopier: (801) 715-5022, or such other address or telecopier number as shall
have been specified by the Company to the Holders by written notice, or (b) if
to any Holder, at his, her or its address or telecopier number as same appears
on the records of the Company. All notices shall be deemed to have been given
either at the time of the delivery or telecopy (with confirmation of receipt)
thereof, or, if sent by overnight courier, on the next business day following
delivery thereof to the overnight courier service, or, if mailed, at the
completion of the third business day following the time of such mailing.

11. Waiver and Amendment. No waiver, amendment or modification of this Agreement
or of any provision hereof shall be valid unless evidenced by a writing duly
executed by the Company and Holders holding, in the aggregate, a majority of the
Registrable Shares then outstanding and/or issuable. No waiver of any default
hereunder shall be deemed a waiver of any other, prior or subsequent default
hereunder.

12. Governing Law. This Agreement shall (irrespective of the place where it is
executed and delivered) be governed, construed and controlled by and under the
substantive laws of the State of New York, without regard to conflicts of law
principles.

13. Binding Effect. This Agreement shall binding upon and shall inure to benefit
of the Company and the Holders and their respective successors in interest from
time to time.

14. Captions. The captions and Section headings used in this Agreement are for
convenience only, and shall not affect the construction or interpretation of
this Agreement or any of the provisions hereof.

15. Gender. All pronouns used in this Agreement in the masculine, feminine or
neuter gender shall, as the context may allow, also refer to each other gender.

16. Entire Agreement. This Agreement constitutes the sole and entire agreement
and understanding between the parties hereto as to the subject matter hereof,
and supersedes all prior discussions, agreements and understandings of every
kind and nature between them as to such subject matter.

17. Reliance and Benefit. This Agreement is intended to benefit, and may be
relied upon by, all Holders from time to time, as if such Holders were expressly
named herein, party hereto and signatory hereon.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
set forth above.

 

UCN, INC.

By:

      

Name: Paul Jarman

 

Title: Chief Executive Officer

 

15